Citation Nr: 1813503	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA), exclusive of health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The appellant had active service from October 1994 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 determination by the VA Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The appellant requested and was granted an undesirable discharge from service to escape trial by general court-martial.

2.  The appellant's DD Form 214 reflects that he was discharged under other than honorable conditions because he was triable by court-martial.

3.  There is no indication in the record that the appellant was insane at the time of the offense that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from his active service constitutes a bar to benefits administered by VA, exclusive of health care under 38 U.S.C. Chapter 17.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12(b), (d)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017). 

A March 2012 letter informed the appellant of the information and evidence necessary to establish veteran status.  Therefore, VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).

The duty to assist the appellant has also been satisfied in this case.  Specifically, the appellant's service treatment records and service personnel records are of record, as are statements from the appellant and others.

There is no indication in the record that any additional relevant evidence is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The appellant contends that the character of his discharge should not be considered dishonorable for VA purposes.  At the April 2017 Board hearing, he essentially testified that he believes his discharge should be "upgraded" because he had exceptional service prior to the offense that led to his discharge, that he did not actually commit the offense that led to his discharge, that he requested the undesirable discharge in part so that he could tend to unrelated family obligations, that he believes he was given inadequate legal advice and should have continued to trial for his court-martial rather than accept an undesirable discharge, that he did not fully understand that agreeing to a discharge under other than honorable conditions would bar him from VA benefits, and that he has had a respectable life since his separation from active service.

Under the relevant statues and regulations, for VA benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. §101(18); 38 C.F.R. § 3.12(a).

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department, to include a claimant's discharge characterization.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Where a claimant seeks recharacterization of his discharge, his recourse is with the service department, not VA.  See Harvey v. Brown, 6 Vet. App. 416 (1994). 

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and is thus not necessarily a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C. § 5303; 38 C.F.R. § 3.12; see Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  Relevant to the present case, 38 C.F.R. § 3.12(d)(1) provides that a discharge or release due to acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been under dishonorable conditions.

A discharge or release from service under 38 C.F.R. § 3.12(d)(1) will not be a bar to VA benefits if it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  Under VA regulations, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

Turning to the relevant evidence of record, the appellant's DD Form 214 indicates that he was discharged under other than honorable conditions and lists as a narrative reason for separation "Triable by court-martial".  His service personnel records show that he was charged with rape and referred to trial by general court-martial.  In October 1997, the appellant signed a memorandum requesting discharge in lieu of trial by court-martial under to AFI 36-3208, Chapter 4.  In the memorandum, he indicated that he understood the elements of the offense with which he was being charged, that he understood that he may be discharged under other than honorable conditions, and that he was aware of the adverse nature of such a discharge and the possible consequences thereof, to include that such a discharge may deprive him of veterans' benefits.  Thereafter, a staff judge advocate recommended approval of the appellant's request, and a brigadier general recommended that the appellant be discharged under other than honorable conditions.  In an October 17, 1997 memorandum, a staff judge advocate recommended the approval of the appellant's request and directed that his separation be completed with an under other than honorable conditions discharge.

The appellant's service personnel records also include a February 2001 decision by the Air Force Discharge Review Board (AFDRB).  The decision indicates that the appellant sought a change in the character of his discharge, but that the AFDRB concluded that no such change was warranted.

The evidence does not show, and the appellant has not alleged, that he was insane at the time of the offenses that led to the undesirable discharge. 

As noted above, the Board is bound by the service department's determinations as to the character of and reasons for a service member's separation from active service.  The Board is therefore not at liberty to change that determination.  See Duro, 2 Vet. App. 530 (1992).  In this case, the record shows that the appellant was recommended for general court-martial, but that he requested and was granted an undesirable discharge under other than honorable conditions in lieu of trial by general court-martial.  His DD Form 214, which was issued by the service department, reflects that his discharge was under other than honorable conditions due to actions triable by court-martial.  The Board is not at liberty to change those determinations, even in view of the contentions the appellant has presented in support of his claim.  As such, the character of his discharge is considered to be under dishonorable conditions for VA purposes under 38 C.F.R. § 3.12(d)(1).  To the extent the appellant seeks a revision of the information on his DD Form 214 and/or in his service personnel records, his recourse is with the service department, not with the VA.  See Harvey, 6 Vet. App. 416.

In summary, the evidence of record shows that the appellant requested and was granted an undesirable discharge from service to escape trial by general court-martial.  His DD Form 214 reflects that he was discharged under other than honorable conditions because he was triable by court-martial.  There is no indication in the record that the appellant was insane at the time of the offense that led to his discharge.  Accordingly, the character of his discharge from his active service was dishonorable for VA purposes, and is a bar to benefits administered by VA, exclusive of health care under 38 U.S.C. Chapter 17.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12(b), (d)(1) (2017).



ORDER

The character of the appellant's discharge from his active service constitutes a bar to benefits administered by VA, exclusive of health care under 38 U.S.C. 
Chapter 17.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


